An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-832
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 6 May 2014


IN THE MATTER OF:

      J.A., J.J. and J.J.                     Mecklenburg County
                                              Nos. 12 JA 382–84




      Appeal by respondent mother from orders entered 19 April

2013 by Judge Elizabeth T. Trosch in Mecklenburg County District

Court.    Heard in the Court of Appeals 14 April 2014.


      Twyla   Hollingsworth-Richardson,  for   petitioner-appellee
      Mecklenburg County Department of Social Services.

      J. Thomas Diepenbrock, for respondent-appellant mother.

      Nelson Mullins Riley & Scarborough LLP, by Stephen Martin,
      for guardian ad litem.


      HUNTER, JR., Robert N., Judge.


      Respondent       mother       (“Teresa”)       appeals       from     orders

adjudicating her minor child J.A. (“Julie”)1 to be a neglected

juvenile.      Because the trial court’s unchallenged findings of

1
  Julie is a pseudonym used to protect the identity of the
juvenile pursuant to N.C. R. App. P. 3.1(b).     Other pseudonyms
are used for the respondent mother, Julie’s putative father, and
Julie’s siblings to further conceal Julie’s identity.
                                               -2-
fact support its conclusion that Julie is a neglected juvenile,

we affirm.

      Teresa gave birth to Julie in March 2012, and Julie was

born with a congenital heart defect that required surgery to

reconstruct her aortic arch.                  Julie’s condition also impeded the

development       of        the    reflexes     and     muscles       necessary      to      eat

normally, and she had to receive nutrition through a gastronomy

tube.      Teresa       and       Julie’s    putative     father       (“Earl”)      received

education       and    training       from     members        of    the     hospital      staff

regarding the intensive care needed to ensure Julie’s health.

Their training included information about the nature of Julie’s

heart defect, how to administer her medication, how to conduct

all   of   her    necessary          daily    medical     assessments,         and     how    to

identify    symptoms          of     cardiac    decompensation.               The    hospital

discharged Julie to the home of Teresa’s mother on 22 May 2012,

with a discharge plan that included semiweekly appointments with

a home health nurse.

      On   15    June        2012,    the    Mecklenburg           County    Department      of

Social Services (“DSS”) filed a petition alleging Julie and her

older siblings, J.A. (“Pat”) and J.J. (“Taylor”), were neglected

juveniles.            DSS    alleged    that         Teresa    had    not    kept      Julie’s

necessary medical appointments and had not provided appropriate
                                         -3-
care   or   stable   living    arrangements          for       Julie.      The    neglect

allegations regarding Pat and Taylor were based on their co-

residence in the home where Julie was neglected, and on prior

allegations of domestic violence and improper supervision.                              DSS

took non-secure custody of Julie, Pat, and Taylor the same day.

       After adjudication hearings held on 15 and 19 February 2013

and a disposition hearing held on 25 February 2013, the trial

court entered adjudication and disposition orders on 19 April

2013    adjudicating     Julie     to     be    a     neglected         juvenile,       but

dismissing the petition concerning Pat and Taylor.                              The court

concluded Julie had not received her necessary medical care and

that   immediate     return   to   Teresa’s         home       was   not   in    her   best

interests.    The trial court continued custody of Julie with DSS,

ordered DSS to continue making reasonable efforts to reunify

Julie with Teresa, and directed Teresa to comply with all of her

Family Service Agreement requirements.                     Teresa filed a timely

notice of appeal.

       Teresa argues the trial court erred when it allowed the

admission    of    hearsay    evidence     at       the    adjudication          hearing.

Teresa also argues the trial court’s conclusion that Julie is a

neglected    juvenile    is    not      supported         by    the     evidence.        We

disagree.
                                       -4-
      “The    role   of    this   Court   in    reviewing   a   trial   court’s

adjudication of neglect is to determine (1) whether the findings

of fact are supported by clear and convincing evidence, and (2)

whether the legal conclusions are supported by the findings of

fact.”     In re T.H.T., 185 N.C. App. 337, 343, 648 S.E.2d 519,

523 (2007) (quotation marks and citations omitted), aff’d as

modified, 362 N.C. 446, 665 S.E.2d 54 (2008).               “If such evidence

exists, the findings of the trial court are binding on appeal,

even if the evidence would support a finding to the contrary.”

Id.      The determination that a child is a neglected juvenile

under N.C. Gen. Stat. § 7B-101(15) (2013) is a conclusion of law

subject to de novo review.           See In re Helms, 127 N.C. App. 505,

510, 491 S.E.2d 672, 675–76 (1997).

      While   Teresa      properly   states    the   applicable   standard   of

review in this appeal, she does not properly apply it to the

issues presented to this Court.              In her first argument, Teresa

asserts that the trial court erred by admitting, over objection,

the hearsay statements of Earl.              However, Teresa only links the

alleged hearsay evidence to one of the trial court’s findings of

fact, that Teresa “had not kept the child’s necessary medical

appointments[,]” and even this argument is unavailing as the

finding is supported by other testimony apart from the alleged
                                    -5-
hearsay evidence.       Because Teresa does not challenge any of the

forty-nine other findings of fact made by the trial court in its

adjudication order, or any of the findings of fact made in the

court’s disposition order, they are all binding upon this Court

on appeal.    Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729,

731 (1991).     Further, Teresa’s argument that the trial court

erred   by   allowing    hearsay   into   evidence   fails   to   link   the

alleged hearsay to the court’s findings and thus cannot provide

Teresa a basis for relief on appeal.

    Similarly, in her challenge to the trial court’s conclusion

that Julie is a neglected juvenile, Teresa fails to argue that

this conclusion is not supported by the court’s findings of

fact.   Instead, Teresa argues that when the focus is properly

put on Julie’s status, the evidence does not support the court’s

conclusion that she is a neglected juvenile.          Teresa essentially

asks this Court to review the evidence that was before the trial

court, ignore the trial court’s findings of fact, and substitute

our judgment on the evidence for that of the trial court.                 We

decline this invitation.       See In re Hughes, 74 N.C. App. 751,

759, 330 S.E.2d 213, 218 (1985) (“The trial judge determines the

weight to be given the testimony and the reasonable inferences

to be drawn therefrom.        If a different inference may be drawn
                                   -6-
from the evidence, he alone determines which inferences to draw

and which to reject.”)

    Here, the trial court found that Teresa failed to provide

the medical care Julie needed.           Specifically, the trial court

found Teresa attended only one home healthcare appointment and

never   contacted   her   home   health    nurses   to   seek   education,

support, or training regarding Julie’s health needs.            The trial

court also found Teresa left Julie in the care of Earl without

providing him with all of the equipment necessary to monitor her

medical condition or her prescribed medication.          The trial court

further found that on 12 June 2012, Teresa called the Sanger

Clinic to reschedule Julie’s cardiology appointment.              At that

time, Teresa was instructed to bring Julie to the clinic for

evaluation because Julie was experiencing diarrhea, a symptom of

cardiac decompensation.

    Teresa did not take Julie to the clinic, however, and two

days later she unexpectedly left Julie in the care of Earl’s

grandmother.   When Earl arrived at his grandmother’s home, he

found Julie had a pus-filled sore around her gastronomy tube,

that the gastronomy tube was crusty and clogged with food, and

that Julie looked unwell and was suffering from diarrhea.             Earl

took Julie to the emergency room, where she was found to be
                                           -7-
dehydrated and suffering from low blood sugar and acidosis.                        The

court   found     that    Julie’s    condition      when   she    arrived     at   the

hospital was potentially fatal.               These findings are unchallenged

by Teresa and thus binding on appeal.

    We     hold    the    trial     court’s      conclusion     that   Julie    is   a

neglected    juvenile      is     fully     supported      by    its   unchallenged

findings    of    fact.     See     N.C.    Gen.   Stat.   §    7B-101(15)     (2013)

(defining a neglected juvenile, in part, as one “who is not

provided    necessary      medical     care”).        Accordingly,      the     trial

court’s adjudication and disposition orders are

    AFFIRMED.

    Judges ERVIN and DAVIS concur.

    Report per Rule 30(e).